Wilson and Besecker are engaged in the sawmill business in Grays Harbor county. They negotiated with one Briscoe for a raft of logs he was *Page 111 
desirous of selling. He refused to sell the logs except for cash. They thereupon went to appellant Nelson, an attorney at law, who advanced the necessary money and executed a conditional sales contract to the logs from himself to Wilson and Besecker. Nelson was to have fifty cents a thousand for financing the deal, and eight per cent on his money. The logs were manufactured into lumber and twenty-one laborers liened the lumber for their services. The liens remaining unpaid, this action was instituted.
[1] The issues in the trial court arose over whether the transaction between the parties was one whereby Nelson purchased the logs and afterwards resold them to Wilson and Besecker, or merely advanced the money to finance the deal. If it were the latter, then the conditional sales contract was merely serving the purpose of a chattel mortgage, and was void as to the laborers.
The whole transaction concerning the purchase of the logs was bared to the court, and we think, after perusing the evidence, that it clearly appears that it was never intended by any of the parties that the part Nelson played in it was other than that of one who financed the deal. He was not engaged in the business of buying and selling logs nor in handling them in any manner. The negotiations were all had between Wilson and Besecker and Briscoe, the price was agreed upon, and there was but one thing lacking — the cash to put the deal through. Nelson there stepped in as the lender of the money. He took no bill of sale of the logs nor was there any actual delivery or change of possession of the logs. It was only as security for the repayment of his money that the conditional sales contract was executed. That is not the purpose of a conditional sales contract, but a chattel mortgage. There was evidence showing that a little later another *Page 112 
transaction took place, and that time a chattel mortgage was executed.
This case falls within the rule announced in Lyon v. Nourse,104 Wn. 309, 176 P. 359, and the principle of Olsen v. LegalAdjustment Bureau, 142 Wn. 446, 253 P. 643.
Appellant makes some complaint because of a modified judgment entered by the court. It appears to have been entered after due notice to the appellant, and its provisions merely conform to a stipulation signed by the appellant and filed in the cause.
We find no error, and the judgment is affirmed.
MAIN, PARKER, FRENCH, TOLMAN, MITCHELL, and BEALS, JJ., concur. *Page 113